Matter of Teabout v Albany County Sheriff's Dept. (2020 NY Slip Op 02210)





Matter of Teabout v Albany County Sheriff's Dept.


2020 NY Slip Op 02210


Decided on April 9, 2020


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 9, 2020

526922

[*1]In the Matter of the Claim of Michele A. Teabout, Appellant,
v Albany County Sheriff's Department et al., Respondents. Workers' Compensation Board, Respondent.

Calendar Date: 

Before: Egan Jr., J.P., Clark, Devine and Aarons, JJ.



Motion for reargument.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is
ORDERED that the motion for reargument is granted, without costs, the memorandum and judgment decided and entered January 2, 2020 is vacated, and the attached memorandum and order is substituted therefor.
Egan Jr., J.P., Clark, Devine and Aarons, JJ., concur.